 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   US v. Fabian Diaz-Toledo                   )   18-MJ-20070-KSC-LAB
11   US v. Cruz Elena Ortiz-Vasquez             )   18-MJ-20145-MDD-LAB
     US v. Jesus Perez-Duran                    )   18-MJ-20317-BLM-LAB
12   US v. Enrique Hernandez-Nieto              )   18-MJ-20461-BLM-LAB
13   US v. Susana Ortiz-Quintana                )   18-MJ-20471-JLB-LAB
     US v. Manuel Campos-Perez                  )   18-MJ-20563-RNB-LAB
14   US v. Claudio Cardenas-Dominguez           )   18-MJ-20629-CEA-LAB
15   US v. Arturo Bello-Lopez                   )   18-MJ-20669-CEA-LAB
     US v. Juan Carlos Cruz-Pino                )   18-MJ-20978-KSC-LAB
16   US v. Eliverio Mateos-Trinidad             )   18-MJ-21091-KSC-LAB
17   US v. Rafaela Margarito-Garcia             )   18-MJ-22077-RBB-LAB
     US v. Jose Luis Carrera-Carrera            )   18-MJ-22107-RNB-LAB
18   US v. Guadalupe Cuevas-Gaspar              )   18-MJ-22247-RBB-LAB
19   US v. Christian Emmanuel Cardenas-Celaya   )   18-MJ-22351-RBB-LAB
     US v. Luis Alberto Perez-Hurtado           )   18-MJ-22387-KSC-LAB
20   US v. Cristobal Molohua-Tocohua            )   18-MJ-22467-RNB-LAB
21   US v. Javier Romero-Celestino              )   18-MJ-22485-RNB-LAB
     US v. Carmelo Martinez-Antonio             )   18-MJ-22641-CEA-LAB
22   US v. Alejandro Aguilar-Viveros            )   18-MJ-22676-CEA-LAB
23   US v. Byron Anibal Lima                    )   18-MJ-22805-RNB-LAB
     US v. Vivian Andrea Ixtabalan-Gonzalez     )   18-MJ-22886-RNB-LAB
24   US v. Alberto Baltazar-Santiago            )   18-MJ-22911-RNB-LAB
25   US v. Jack Castillo-Reyes                  )   18-MJ-23195-WVG-LAB
     US v. Juan Carlos Gregorio-Rodriguez       )   18-MJ-23298-KSC-LAB
26   US v. Abigail Jacinto-De Los Santos        )   18-MJ-23343-KSC-LAB
27   US v. Pedro Alonso Ayala-Valencia          )   18-MJ-2708-RNB-LAB
     US v. Nabor Franco-Nieto                   )   18-MJ-2771-MDD-LAB
28
                                                )
     US v. Jesus Lemus-Calletano                      )   18-MJ-3059-RNB-LAB
 1
     US v. Jose Adiel Cruz-Villanueva                 )   18-MJ-3275-WVG-LAB
 2   US v. Tomas Santana-Dimas                        )   18-MJ-3411-RNB-LAB
     US v. Gerardo Gomez-Lopez                        )   18-MJ-3509-RBN-LAB
 3
     US v. Eugenio Martinez-Marcelo                   )   18-MJ-3538-KSC-LAB
 4   US v. M Guadalupe Orrala-Herrera                 )   18-MJ-3570-KSC-LAB
 5   US v. Ana Recinos-Lopez                          )   19-MJ-09842-RBM-LAB
     US v. Filimon Garcia-Vargas                      )   19-MJ-21838-RNB-LAB
 6   US v. Juan Garcia-Duenas                         )   19-MJ-22132-RNB-LAB
 7   US v. Jesus Coronado-Fonseca                     )   19-MJ-22338-RNB-LAB
     US v. Alberto Garcia-Gonzalez                    )   19-MJ-22339-RNB-LAB
 8   US v. Octavio Calderas-Godinez                   )   19-MJ-22449-RNB-LAB
 9   US v. Juan Gutierrez-Vasquez                     )   19-MJ-22503-KLS-LAB
     US v. Marisol Ortiz-Castro                       )   19-MJ-22549-RNB-LAB
10                                                    )
11                                                    )   ORDER GRANTING
                                                      )   MOTION TO VACATE AND
12                                                    )   DISMISS
13                                                    )

14         On the Government’s motion, and for good cause shown, the convictions in the
15   above cases are vacated and the charges dismissed without prejudice.
16         IT IS SO ORDERED.
17         DATED: 2/26/2020
                                                 ______________________________
18
                                                 HON. LARRY ALAN BURNS
19                                               Chief United States District Judge
20
21
22
23
24
25
26
27
28
